376 So.2d 1256 (1979)
James OLIVER
v.
Frank JONES et al.
No. 64615.
Supreme Court of Louisiana.
November 12, 1979.
Wayne H. Carlton, Jr., Orlando G. Bendana, Law Office of Bendana & Carlton, New Orleans, for plaintiff-applicant.
Robert E. Leake, Jr., Frank H. Walk, Jr., Hammett, Leake, Hammett, Hulse & Nelson, New Orleans, John J. Hainkel, Jr., Porteous, Toledano, Hainkel & Johnson, New Orleans, for defendants-respondents.
*1257 PER CURIAM.[*]
Having made a thorough examination of the case, we have concluded that the opinion of the court of appeal, 370 So.2d 638, reaches the correct result. We, therefore, affirm the judgment of the intermediate court.
AFFIRMED.
SUMMERS, C. J., dissents.
CALOGERO, J., concurs in part, dissents in part and assigns reasons.
CALOGERO, Justice, dissenting in part; concurring in part.
I agree with the result in the courts below denying plaintiff recovery against plaintiff's uninsured motorist carrier, Government Employees' Insurance Company. However, I dissent from that part of the judgment denying plaintiff recovery against Frank Jones and his liability insurer, Allstate Insurance Company. In my opinion the trial court judgment exonerating Jones was clearly wrong. A motorist who strikes another in the latter's traffic lane is "strictly accountable" and must exculpate himself from "any dereliction, however slight." Rizley v. Cutrer, 232 La. 655, 95 So.2d 139 (1957); Simon v. Ford Motor Co., 282 So.2d 126 (La.1973). Rather than exonerating Jones the evidence at least equally supports negligence on his part.
NOTES
[*]  Chief Judge Paul B. Landry, Retired, participated in this decision as an Associate Justice Ad Hoc.